UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Luis Herrera,                                                             3/12/2020

                                 Plaintiff,
                                                            1:19-cv-3216 (AT) (SDA)
                     -against-
                                                            ORDER
 The City of New York, et al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties held today, and for the reasons stated

on the record, Defendants shall file a letter no later than Thursday, March 19, 2020 advising the

Court whether they consent to withdraw their motion to dismiss for lack of prosecution, filed at

ECF No. 53.

       The Clerk of the Court is respectfully requested to mail a copy of this Order to pro se

Plaintiff, and Chambers shall send it by email.

SO ORDERED.

DATED:           New York, New York
                 March 12, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
